Citation Nr: 0801375	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-05 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for bilateral hearing loss from November 21, 2003, to June 
13, 2004. 

2.  Entitlement to a rating higher than 20 percent for 
bilateral hearing loss since June 14, 2004.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to August 
1967, with additional service in the Alabama Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that awarded 
service connection for bilateral hearing loss at a disability 
rating of 10 percent, effective November 21, 2003.  A 
December 2004 rating decision increased that disability 
rating to 20 percent, effective June 14, 2004.  However, as 
that grant does not represent a total grant of benefits 
sought on appeal, the claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  From the effective date of service connection, November 
21, 2003, until June 13, 2004, the veteran's service-
connected bilateral hearing loss was manifested by auditory 
acuity level of no more than III in the right ear and VI in 
the left ear.

2.  Since June 14, 2004, the veteran's service-connected 
bilateral hearing loss has been manifested by auditory acuity 
level of nor more than V in both ears.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss were not met prior to June 14, 2004.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2007). 

2.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss have not been met since June 14, 2004.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When rating a service- connected 
disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in this case the 
veteran timely appealed the ratings initially assigned for 
his hearing loss on the original grant of service connection.  
The Board must therefore consider entitlement to staged 
ratings for different degrees of disability since the 
original grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran's bilateral hearing loss is rated according to a 
mechanical application of the rating schedule, using numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations 
of bilateral defective hearing range from noncompensable to 
100 percent.  The basic method of rating hearing loss 
involves audiological test results of impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2007).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86 (2007).  This alternative method provides that 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa of 38 C.F.R. § 4.85, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  In 
this case, the veteran's test results do meet the numerical 
criteria for such a rating based on an exceptional pattern of 
hearing, and thus his bilateral hearing loss will be rated by 
both the usual and alternate methods.

The veteran contends that he is entitled to a higher rating 
for bilateral hearing loss for each of the periods from 
November 21, 2003, to June 13, 2004, and from June 14, 2004 
to the present.

November 21, 2003 to June 13, 2004

Treatment records dated from November 21, 2003, the effective 
date of service connection, to June 13, 2004 reveal that the 
veteran underwent audiological examinations in January 2003 
and December 2003, which showed bilateral sensorineural 
hearing loss attributable to acoustic trauma that the veteran 
incurred in August 2002 while conducting weapons tests during 
active duty training in the Army National Guard.  

On private examination in January 2003, the veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
50
60
75
LEFT
45
60
55
60
65

The averages were 61 in the right ear and 60 in the left ear.  
Speech recognition ability was 64 percent in the right ear 
and 72 percent in the left ear.  His presentation level 
(discrimination) was listed as 83 percent in the right ear 
and 85 percent in the left ear.  However, the examination 
report does not show that the examiner used the Maryland CNC 
speech recognition test as required by 38 C.F.R. § 4.85(a).  
Thus, the results of the examination cannot be evaluated 
under the VA rating criteria for bilateral hearing loss.

The Board has considered applying the criteria of 38 C.F.R. 
§ 4.85(c) to these findings.  To do so yields a result of 
Roman Numeral IV in both ears, which would warrant the 
assignment of no more than a 10 percent rating.  38 C.F.R. 
§ 4.85 (2007).

On subsequent private examination in December 2003, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
50
60
70
LEFT
45
60
70
60
60

The averages were 59 in the right ear and 63 in the left ear.  
Speech recognition ability was 84 percent in the right ear 
and 76 percent in the left ear.  His presentation level 
(discrimination) was listed as 85 percent in the right ear 
and 85 percent in the left ear.  However, the examination 
report does not show that the examiner used the Maryland CNC 
speech recognition test as required by 38 C.F.R. § 4.85(a).  
Thus, the results of the examination cannot be evaluated 
under the VA rating criteria for bilateral hearing loss.

The Board has considered applying the criteria of 38 C.F.R. 
§ 4.85(c) to these findings.  To do so yields a result of 
Roman Numeral IV in both ears, which would warrant the 
assignment of no more than a 10 percent rating.  38 C.F.R. 
§ 4.85 (2007).

The veteran underwent a VA audiological examination in March 
2004.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
50
75
75
LEFT
50
60
75
75
70

The averages were 64 in the right ear and 70 in the left ear.  
Speech recognition ability was assessed at 84 percent in the 
right ear and 80 percent in the left ear using the VA-
prescribed Maryland CNC speech recognition test.  

With respect to the veteran's right ear, applicable law 
provides that an average pure tone threshold of 64 decibels 
along with speech discrimination of 84 percent warrants a 
designation of Roman Numeral III under Table VI of 38 C.F.R. 
§ 4.85.  Similarly, with respect to his left ear, the average 
pure tone threshold of 70 decibels along with speech 
discrimination of 80 percent warrants a designation of Roman 
Numeral IV under Table VI of 38 C.F.R. § 4.85.  Under Table 
VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral 
III, and the left ear is Roman Numeral IV, the appropriate 
rating is 10 percent under DC 6100.  

The Board's analysis does not end here, however, because the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more for 
the veteran's left ear.  Accordingly, the alternate method of 
rating exceptional patterns of hearing under 38 C.F.R. § 
4.86(a) applies.  Under this method, the Roman numeral 
designation for hearing impairment may be derived from either 
Table VI or Table Via of 38 C.F.R. § 4.85, whichever results 
in the higher numeral.  Here, the average pure tone threshold 
of 70 decibels warrants a designation of Roman Numeral VI 
under Table Via.  Thus, an overall designation of VI is 
warranted for the left ear.  

Nevertheless, under Table VII of 38 C.F.R. § 4.85, where the 
right ear is Roman Numeral III, and the left ear is Roman 
Numeral VI, the appropriate rating is 10 percent under DC 
6100, the same as the rating derived when the veteran's left 
ear hearing loss is evaluated using the usual method.  

The results of this March 2004 audiometric examination are 
the only evidence of record from the original date of service 
connection on November 21, 2003, until June 13, 2004, that is 
valid and complete for rating purposes.  Thus, the Board does 
not find evidence that the veteran's disability evaluation 
should be increased for this period.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Since June 14, 2004

The veteran underwent a private audiometric examination in 
June 2004, which revealed pure tone thresholds, in decibels, 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
55
75
75
LEFT
50
60
70
65
65

The averages were 66 in the right ear and 65 in the left ear.  
With regard to speech recognition ability, the private 
examiner noted that the veteran's word recognition scores 
were significantly depressed.  His speech recognition scores 
were 36 percent in both ears using the C.I.D. W-22 word list.  
However, because the examiner did not apply the VA-prescribed 
Maryland CNC speech recognition test, the results of this 
examination may not be evaluated under 38 C.F.R. § 4.85 
(2007).   

Nevertheless, the Board is able to apply the results of this 
examination under the 38 C.F.R. § 4.86(a) criteria since the 
puretone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) were 55 decibels or more 
for both the left and right ears.  The average pure tone 
threshold of 66 in the right ear decibels warrants a 
designation of Roman Numeral V under Table Via.  Similarly, 
the average pure tone threshold of 65 in the left ear 
decibels warrants a designation of Roman Numeral V under 
Table Via.

Under Table VII of 38 C.F.R. § 4.85, where the right ear is 
Roman Numeral V and the left ear is Roman Numeral V, the 
appropriate rating is 20 percent under DC 6100.  A 20 percent  
rating has been assigned, effective June 14, 2004, the date 
of the examination showing a factually ascertainable increase 
in severity.  38 C.F.R. § 3.400(o) (2007).

The Board notes that the veteran underwent an additional VA 
hearing evaluation in January 2005.  However, while the 
results from this evaluation provide some of the relevant 
data required by the VA, they are incomplete for VA purposes 
in that no pure tone audiometry tests were performed.  The 
results are also inadequate in that the manner in which the 
speech audiometric results were derived is unclear.  
Specifically, it is unknown whether that examination used the 
Maryland CNC test as required by 38 C.F.R. § 4.85(a).  
Because the results from that examination were incomplete, 
the Board was not able to apply them in this decision, in 
accordance with the criteria of 38 C.F.R. § 4.85.  
Additionally, because pure tone audiometry tests were not 
administered as part of the VA hearing evaluation, the Board 
is unable to apply the results of this evaluation under 38 
C.F.R. § 4.86(a).   

In sum, the Board does not find evidence that the veteran's 
disability evaluations should be increased for any separate 
period based on the facts found during the appeal period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The evidence 
does not support the award of more than a 20 percent 
disability rating for any time since June 14, 2004.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss.  However, according to the results from the 
audiometric examinations, as compared to the rating criteria, 
higher staged ratings are not warranted for the relevant time 
periods.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in December 2003 and 
September 2004; rating decisions in May 2004 and December 
2004; and a statement of the case in December 2004.  Those 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2007 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

A rating in excess of 10 percent for bilateral hearing loss 
prior to June 14, 2004, is denied.  

A rating in excess of 20 percent for bilateral hearing loss 
since June 14, 2004, is denied.  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


